DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit configured to…”, “an extraction unit configured to…”, “a drawing mode change unit configured to…”, and “a control unit configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Katayama; Shingo, US 20100156787 A1].

Regarding claim 1:
	Katayama discloses:
1. An image display device [Katayama: Figs.1, 5 and 7: HMD 1], comprising: 
an image display unit (20/200) [Katayama: Figs.1,5,7: HMD body 2; ¶ 0032: “The HMD body 2 performs a display”; Fig.7: HMD body 2: Display unit 210] configured to display an image [Katayama: Fig.3: display area 6; ¶ 0039: “The user P can observe an image in the display area 6 within the field of view of the user P. Particularly, virtual operation panels are displayed in the display area 6. ”] with at least a part of an external scene as a display region [Katayama: Fig.3; ¶ 0039: “Further, the HMD 1 is a see-through type HMD and hence, the user P can observe these virtual operation panels while observing an external field”];
	an imaging unit (61R and 61L) [Katayama: Figs. 1, 5 and 7: CCD camera 4; Fig.7: CCD camera 4: imaging unit 20] configured to image, as a captured image, a region including the display region [Katayama: ¶ 0037: “The CCD camera 4 is configured to sample at least a portion of an image in field of view of the user P. That is, the CCD camera 4 functions as an imaging unit 201 (see FIG. 7) which images at least a display area 6 (see FIG. 3 and FIG. 4) within a field of view of the user P”];
	an extraction unit (70)  [Katayama: Fig.7: control part 10: image analyzing unit 202 and/or hand detection unit 203; ¶ 0078: “That is, the control part 10 functions as an image analyzing unit 202, a hand detection unit 203”] configured to extract an operating object, from the captured image [Katayama: ¶ 0079: “The image analyzing unit 202 analyzes image data imaged by the imaging unit 201. Particularly, the image analyzing unit 202 analyzes image data outputted from the imaging unit 201, and performs the detection of a profile and color of the image imaged by the imaging unit 201”; ¶ 0080: “The hand detection unit 203 detects a hand of the user P based on a result of an analysis performed by the image analyzing unit 202”; Examiner: The detected hand of the user is construed as the claimed “operating object” ], as a region of a color of the operating object [Katayama: ¶ 0115: “Then, the control part 10 executes processing for detecting a profile of a hand of the user P based on a result of the profile detection and the color detection. For example, the control part 10 extracts only a skin-color portion, and executes image processing based on a shape of the extracted skin-color so as to detect the profile of the hand of the user P”; Examiner: The detected hand of the user is construed as the claimed “operating object”] ;
	a drawing mode change unit (70) [Katayama: Fig.7: control part 10: size selection unit 205; ¶ 0078: “That is, the control part 10 functions as … a size selection unit 205” ] configured to change a drawing mode [Katayama: Fig.6: K/B size] of the operating object [Katayama: ¶ 0082: “The size selection unit 205 selects a size of the tracking virtual keyboard 8, 9 which corresponds to the size of the hand of the user P based on the size of the hand of the user P detected by the hand detection unit 203 and the size information stored in the size memory unit 204”; Examiner: The claim does not set forth with sufficient specificity what “a drawing mode” encompasses or does not encompass. Accordingly, the Examiner construes under the doctrine of Broadest Reasonable Interpretation (BRI) the display size of the tracking virtual keyboards (8 and/or 9) as a particular “drawing mode”. Specfically, the display size of the tracking virtual keyboards (8 and/or 9) is in the sizes XL, L, M, and S, as shown in Fig.6, each, is construed as a particular mode of the drawing mode. ] in accordance with a size of the extracted region of the color [Katayama: ¶ 0073: “For example, when the size of a hand of the user P in appearance is not less than B (pixels) and less than A (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an XL size. When the size of the hand of the user P in appearance is not less than D (pixels) and less than C (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an M size”; ¶ 0115: “Then, the control part 10 executes processing for detecting a profile of a hand of the user P based on a result of the profile detection and the color detection. For example, the control part 10 extracts only a skin-color portion, and executes image processing based on a shape of the extracted skin-color so as to detect the profile of the hand of the user P” ];
	and a control unit (70) [Katayama: Fig.7: display control unit 209; ¶ 0078: “Further, the control part 10 also functions as…display control unit 209”] configured to control image display in the image display unit (20/200) [Katayama: Figs.1,5,7: HMD body 2; ¶ 0032: “The HMD body 2 performs a display”; Fig.7: HMD body 2: Display unit 210] in accordance with the changed drawing mode [Katayama: ¶ 0089: “The display control unit 209 controls the display unit 210 to display the virtual operation panel (the virtual menu bar 7 or the tracking virtual keyboard 8, 9) at the display position defined by the position definition unit 206”; ¶ 0084: “Accordingly, the position definition unit 206 defines the display position of the tracking virtual keyboard 8, 9 based on the size of the tracking virtual keyboard 8, 9 selected by the size selection unit 205”].

Regarding claim 8:
	Katayama discloses:
8. The image display device according to claim 1, 
	wherein a size of the region of the color of the operating object is measured in units of pixels in a captured image imaged by the imaging unit (61R and 61L) [Katayama: ¶ 0073: “] For example, when the size of a hand of the user P in appearance is not less than B (pixels) and less than A (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an XL size. When the size of the hand of the user P in appearance is not less than D (pixels) and less than C (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an M size”; ¶ 0079: “The image analyzing unit 202 analyzes image data imaged by the imaging unit 201. Particularly, the image analyzing unit 202 analyzes image data outputted from the imaging unit 201, and performs the detection of a profile and color of the image imaged by the imaging unit 201”].

Regarding claim 10:
	Katayama discloses:
10. The image display device according to claim 1, 
	wherein the operating object is at least one of a finger of a user [Katayama: ¶ 0124: “Further, the control part 10 may display the tracking virtual keyboard 8 on a finger proximal end of the user P, that is, above a proximal portion where the profile is branched”; ¶ 0175: “In the above-mentioned embodiment, the explanation has been made with respect to the case where the operation conducted by the finger of the user P is detected by the acceleration sensor 5 mounted on the finger of the user P. However, a part which detects the operation conducted by the finger of the user P is not limited to the acceleration sensor 5. For example, the control part 10 may detect the operation conducted by the finger of the user P based on a result of analysis of an image imaged by the CCD camera 4 which constitutes the imaging unit. That is, the control part 10 which performs such processing functions as an operation detection unit 212. By detecting an operation conducted by the finger of the user P based on the result of the analysis of the imaged image, the acceleration sensor or the like becomes unnecessary thus simplifying the constitution of the HMD”], a pen-shaped object held by the user, a sticker affixed to a hand of the user.

Regarding claim 11:
	Katayama discloses:
11. The image display device according to claim 1, 
[Katayama: Figs.1,5,7: HMD body 2; ¶ 0032: “The HMD body 2 performs a display”; Fig.7: HMD body 2: Display unit 210]  is a display unit [Katayama: Figs.1,5,7: HMD body 2; ¶ 0032: “The HMD body 2 performs a display”; Fig.7: HMD body 2: Display unit 210]  of a head-mounted display apparatus mounted on a head of a user [Katayama: Fig.1; ¶ 0031: “As shown in FIG. 1, the HMD 1 according to this embodiment includes an HMD body 2 which a user P mounts on his head”], and is a display unit with which an external scene is visible [Katayama: Fig.3; ¶ 0039: “Further, the HMD 1 is a see-through type HMD and hence, the user P can observe these virtual operation panels while observing an external field”].

Regarding claim 13:
	Katayama discloses:
13. An image display method for performing drawing of an image [Katayama: Fig.3: display area 6; ¶ 0039: “The user P can observe an image in the display area 6 within the field of view of the user P. Particularly, virtual operation panels are displayed in the display area 6. ”] with at least a part of an external scene as a display region [Katayama: Fig.3; ¶ 0039: “Further, the HMD 1 is a see-through type HMD and hence, the user P can observe these virtual operation panels while observing an external field”], the method comprising: 
imaging a region including the display region [Katayama: ¶ 0037: “The CCD camera 4 is configured to sample at least a portion of an image in field of view of the user P. That is, the CCD camera 4 functions as an imaging unit 201 (see FIG. 7) which images at least a display area 6 (see FIG. 3 and FIG. 4) within a field of view of the user P”];
	 extracting an operating object [Katayama: ¶ 0079: “The image analyzing unit 202 analyzes image data imaged by the imaging unit 201. Particularly, the image analyzing unit 202 analyzes image data outputted from the imaging unit 201, and performs the detection of a profile and color of the image imaged by the imaging unit 201”; ¶ 0080: “The hand detection unit 203 detects a hand of the user P based on a result of an analysis performed by the image analyzing unit 202”; Examiner: The detected hand of the user is construed as the claimed “operating object” ], as a region of a color of the operating object, from a captured image obtained by imaging the region [Katayama: ¶ 0115: “Then, the control part 10 executes processing for detecting a profile of a hand of the user P based on a result of the profile detection and the color detection. For example, the control part 10 extracts only a skin-color portion, and executes image processing based on a shape of the extracted skin-color so as to detect the profile of the hand of the user P”; Examiner: The detected hand of the user is construed as the claimed “operating object”];
	 changing a drawing mode [Katayama: Fig.6: K/B size] of the operating object [Katayama: ¶ 0082: “The size selection unit 205 selects a size of the tracking virtual keyboard 8, 9 which corresponds to the size of the hand of the user P based on the size of the hand of the user P detected by the hand detection unit 203 and the size information stored in the size memory unit 204”; Examiner: The claim does not set forth with sufficient specificity what “a drawing mode” encompasses or does not encompass. Accordingly, the Examiner construes under the doctrine of Broadest Reasonable Interpretation (BRI) the display size of the tracking virtual keyboards (8 and/or 9) as a particular “drawing mode”. Specfically, the display size of the tracking virtual keyboards (8 and/or 9) is in the sizes XL, L, M, and S, as shown in Fig.6, each, is construed as a particular mode of the drawing mode. ] in accordance with a size of the extracted region of the color [Katayama: ¶ 0073: “For example, when the size of a hand of the user P in appearance is not less than B (pixels) and less than A (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an XL size. When the size of the hand of the user P in appearance is not less than D (pixels) and less than C (pixels), the display size of the tracking virtual keyboard 8, 9 is set to an M size”; ¶ 0115: “Then, the control part 10 executes processing for detecting a profile of a hand of the user P based on a result of the profile detection and the color detection. For example, the control part 10 extracts only a skin-color portion, and executes image processing based on a shape of the extracted skin-color so as to detect the profile of the hand of the user P” ];
	 and controlling image display in the display region in accordance with the changed drawing mode [Katayama: ¶ 0089: “The display control unit 209 controls the display unit 210 to display the virtual operation panel (the virtual menu bar 7 or the tracking virtual keyboard 8, 9) at the display position defined by the position definition unit 206”; ¶ 0084: “Accordingly, the position definition unit 206 defines the display position of the tracking virtual keyboard 8, 9 based on the size of the tracking virtual keyboard 8, 9 selected by the size selection unit 205”].

Regarding claim 14:
The limitations of claim 14 have been addressed in the discussion of claims 1 and/or 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Katayama; Shingo, US 20100156787 A1] in view of [Moon; Choon-Kyoung et al., US 20190060742 A1].

Regarding claim 9:
	Katayama discloses:
9. The image display device according to claim 1.
	However, Katayama does not expressly disclose: 
	wherein when the operating object is not included in the captured image, the control unit (70) displays a guide associated with the operating object on the image display unit (20/200).
	Moon discloses:
	wherein when the operating object is not included in the captured image, the control unit (70) displays a guide associated with the operating object on the image display unit (20/200) [Moon: Fig.9; ¶ 0144: “According to an embodiment of the disclosure, referring to FIG. 9, the electronic device 200 may display a guide message 920 to allow the hand controller to move inside the field of view based on the position of the hand controller. For example, assuming that the current position of the hand controller is positioned on the right side of the field of view, the electronic device 200 may provide the user with information that allows the position pointed at by the hand controller to move within the field of view by moving left the hand controller. According to an embodiment of the disclosure, the electronic device 200 may display on a right side in the field of view a message 920 saying, "manipulate the controller to the left," as shown in FIG. 9. Such displaying may be performed in other different manners according to an embodiment of the disclosure.”].
.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Katayama; Shingo, US 20100156787 A1] in view of [Barrus; John et al., US 20120280948 A1].

Regarding claim 12:
	Katayama discloses:
12. The image display device according to claim 1.
	However, Katayama does not expressly disclose:
wherein the image display unit (20/200) is an electronic whiteboard that displays an image on a flat surface, and the imaging unit (61R and 61L) enables a user to image a region where the electronic whiteboard is present.
	Barrus discloses:
wherein the image display unit (20/200) is an electronic whiteboard [Barrus: Fig.1: Interactive whiteboard (IWB) systems]  that displays an image on a flat surface [Barrus: Fig.1: surface 102; ¶ 0036: “In certain embodiments, the video signal can be projected onto surface 102 by a projector, such as projector 108. In alternative embodiments, surface 102 can be a display device (e.g., an LCD display) that is configured to directly display the video signal”], and the imaging unit (61R and 61L) [Barrus: Fig.1: camera 104] enables a user to image a region where the electronic whiteboard is present [Barrus: Fig.1’ ¶ 0036: “As an input interface, surface 102 can receive one or more physical marks made by a user (e.g., user 110) using a writing instrument (e.g., writing instrument 112). These physical marks can be captured via camera 10”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in the invention of Katayama in order to yield the predictable result of yielding a larger image display area which is viewable by more than one person.   

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the drawing mode change unit (70) changes the drawing mode to, a first mode in which drawing is enabled when a size of a range of a color of the operating object is within a first range that is a predetermined area range, and to a second mode in which drawing is disabled when the size of the range of the color of the operating object is not within the first range, and the control unit (70), in the first mode, performs drawing in accordance with movement of the operating object, and in the second mode, does not perform the drawing", in combination with the other recited claim features.

Regarding claims 3-7:
	Claims 3-7 depend on claim 2 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Cho; Eunhyung, US 8558872 B1] discloses:
	“Disclosed herein is an apparatus and method for processing a digital image, wherein analog images are converted to digital images and stored. The method for processing a digital image includes sensing a first hand-drawn sketch and storing the sensed first hand-drawn sketch as a first digital image; visualizing the stored loaded first digital image as a first virtual hand-drawn sketch; sensing a second hand-drawn sketch being additionally drawn on the visualized first virtual hand-drawn sketch; and storing the sensed second hand-drawn sketch as a second digital image, wherein the first hand-drawn sketch and the second hand-drawn sketch corresponds to a physical sketch being expressed with a liquid or solid substance hand-drawn by a user”, as recited in the abstract.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623